Citation Nr: 0527671	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for low back strain.

 2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss with 
tinnitus.

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 2005.

The issue of whether new and material evidence has been 
presented to reopen the claim of service connection for 
hearing loss with tinnitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen the claim of service connection for low back strain; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the December 1996 rating decision. 

2.  Evidence added since the December 1996 rating decision 
does not relate to a previously unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for low back strain.
CONCLUSIONS OF LAW

1.  The December 1996 rating decision,  denying the 
application to reopen the claim of service connection for low 
back strain, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2005).

2.  The additional evidence since the December 1996 rating 
decision is not new and material; therefore the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in April 2003.  The notice included the type 
of evidence needed to substantiate the application to reopen 
the claim for service connection, namely, new and material 
evidence.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  He was given 30 days to respond.  

In the statement of the case, dated in August 2004, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in May 2003, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at his hearing.  Mayfield v. Nicholson, 19 Vet. App. _ 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Procedural and Factual Background 

In the December 1996 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for low back strain because there was no evidence 
of treatment for low back strain, and denied service 
connection for hearing and tinnitus because there was no 
evidence of either condition in service or current treatment 
for either condition.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the December 1996 rating decision, 
and by operation of the law, the rating decision became 
final.

The evidence of record at the time of the RO's decision 
consisted of the service medical records and a report of VA 
examination, which are summarized as follows.

A May 1975 service medical record indicates that the veteran 
had pain in the lower abdomen that shot across the middle 
section and into the back.  

A December 1975 service medical record indicates that the 
veteran complained of kidney and stomach problems.  A service 
medical record from the following day indicates that the 
veteran continued to complain of pain to his back.
The April 1976 discharge examination noted the spine as 
normal.

The June 1979 VA examination indicates that the veteran 
complained of a back ache.  X-ray showed a normal lumbar 
spine, with symmetric intervertebral disc spaces, normal 
curve, normal alignment, and no evidence of old or recent 
fracture.  The veteran reported that sometime in 1975 he 
sprained his low back lifting heavy chains, and the treatment 
consisted of pills.  The examiner noted that the veteran was 
not in any pain on examination, his gait was normal, the 
iliac crests were on the same level, the muscles were soft 
and nontender, and there was good range of motion.  The 
diagnosis was history of acute low back sprain, no 
demonstrable residuals or sequelae.

Treatment records from Dr. M. dating from November 1984 to 
September 1995 were submitted.  The records do not reference 
any complaints or treatment for low back strain.

Application to Reopen

In January 2003, the veteran applied to reopen the claim of 
service connection for low back strain.  

A summary of the additional evidence follows.

A January 2003 VA primary care clinic note indicates that the 
veteran reported that 25 years ago he had neck/back pain.  
The assessment was osteoarthritis of the neck.  The back pain 
was treated with pain medication.

A September 2003 VA progress note indicates that the veteran 
complained of neck and back soreness and stiffness.  He 
reported having had a neck injury while in the military.  The 
examiner stated that the veteran's neck/back discomfort were 
chronic from injury during service, and not likely indicative 
of ankylosing spondylitis.  

At the February 2005 hearing, the veteran testified in 
relevant part that while in service he hit himself in the 
forehead on an airplane wing.  He stated that his neck 
snapped back, two days later he went to sick bay because he 
had back pain, he was told it was stress, and was given some 
pills.  He stated that his entire back hurt, and not just his 
low back.

Analysis

The December 1996 rating decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c).  If new and 
material evidence is presented, then the claim may be 
reopened.  38 U.S.C.A. § 5108. 

The new and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In this case, new and material evidence would be evidence 
that relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence of a back injury or 
disease incurred in service, the absence of which was the 
basis for the prior denial of the claim by the RO in December 
1996.

VA records from January 2003 to January 2005 and the 
veteran's testimony are new, but not material because the 
evidence does not relate to the unestablished fact necessary 
to substantiate the claim, that is, evidence that a chronic 
back disorder arose from back injury or disease incurred in 
or aggravated by service, the lack of which was the basis for 
the previous denial of the claim.  The Board notes that the 
VA treatment record from September 2003 indicates that the 
veteran's back discomfort was the result of an injury during 
service.  However, it is noted that this report has limited 
probative value as to the etiology of the veteran's back 
pain, as it is merely a recitation of the veteran's self- 
reported and unsubstantiated history.  See Reonal v. Brown, 5 
Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).

Where as here, the determinative issue involves evidence of a 
injury or disability incurred while in service, competent 
evidence that demonstrates that the veteran incurred a low 
back injury or disease in service would be new and material 
evidence.  While lay statements are helpful, a layperson is 
not competent to offer a medical opinion and consequently the 
veteran's testimony to the extent that the statements 
associate the his current back pain to his service do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
statements and testimony as new and material evidence because 
the statements do not relate to the unestablished fact 
necessary to substantiate the claim, that is, evidence that 
demonstrates that the veteran incurred a low back injury or 
disease in service. 

For these reasons, the additional evidence is not new and 
material.

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for low 
back strain is denied.


REMAND

At the February 2005 hearing, the veteran stated that he had 
received an audiology exam at the Sepulveda VAMC in the past 
two or three months.  He also alluded to other VA treatment 
for hearing loss in the years following his separation from 
service.  The Board notes that such treatment records have 
not yet been obtained.

By rating decision of April 2004, the RO denied entitlement 
to service connection for a neck disorder, claimed by the 
veteran as the result of neck injury in service.  He was 
notified of such decision and provided his appellate rights.  
In correspondence of August 2004 and at his hearing before 
the Board in February 2005, he offered contentions which the 
Board construes as a timely notice of disagreement to the 
April 2004 rating decision.  Therefore, the Board remands the 
matter for issuance of a Statement of the Case (SOC) 
addressing this issue and the opportunity for the veteran to 
perfect his appeal, if he so desires. See Manlincon v. West, 
12 Vet. App. 238 (1999).

Under the duty to assist in obtaining evidence necessary to 
substantiate the veteran's claim, the Board determines that 
additional evidentiary development is needed and the case is 
REMANDED for the following action:

1.	In compliance with 38 C.F.R. § 3.159, 
request that the veteran provide any 
evidence in his possession, not already of 
record, that pertains to the claim of 
whether new and material evidence has been 
presented to reopen the claim of service 
connection for hearing loss with tinnitus.

2.	Obtain any outstanding treatment records, 
specifically those concerning the 
veteran's hearing loss and tinnitus 
claims, from the Oxnard, Sepulveda, and 
West Los Angeles VA medical facilities, 
dating back to his separation from 
service.  

3.	After the above development is completed, 
adjudicate the claim, considering any 
additional evidence.  If any benefit 
remains denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

4.	The RO should also furnish the veteran and 
his accredited representative a statement 
of the case (SOC) which addresses the 
issue of entitlement to service connection 
for a neck disorder. The veteran and his 
representative should be afforded the 
opportunity to respond to the SOC, and 
should be advised of the requirements 
necessary to perfect his appeal.  In the 
event the appeal as to this issue is 
perfected in a timely fashion, such should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


